Exhibit 10.6

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated as of
July 5, 2005 by and among the entities identified on Schedule 1 - Sellers
attached hereto (individually, a “Seller”, and collectively, “Sellers”) and
U-STORE-IT, L.P., a Delaware limited partnership (“Buyer”), amends the Purchase
and Sale Agreement with an effective date of March 1, 2005, between Sellers and
Buyer, as amended by an Amendment to Purchase and Sale Agreement dated May 31,
2005 (collectively, “Agreement”). Capitalized terms not defined herein shall
have the meanings ascribed thereto in the Agreement.

 

WHEREAS, Sellers and Buyer have determined that the Closing Date for the sale
and purchase of the Projects identified as HOU1, HOU2, HOU3, HOU4 and HOU5 in
Schedule 2 of the Agreement be extended to July 15, 2005 and that the Closing
Date for the sale and purchase of the balance of the Projects be extended to
July 20, 2005 Projects; and

 

WHEREAS, Sellers and Buyer desire to amend the terms of the Agreement in
furtherance of the foregoing.

 

NOW THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Buyer and Sellers
agree as follows:

 

1. The Closing Date for the Projects identified as HOU1, HOU2, HOU3, HOU4 and
HOU5 in Schedule 2 of the Agreement is hereby extended to July 15, 2005 and the
Closing Date for the balance of the Projects is hereby extended to July 20,
2005. The Earnest Money held by the Escrow Agent shall be applied to the cash
portion of the Acquisition Value for the Projects subject to each Closing in the
same ratio that the Acquisition Value for the Projects subject to each Closing
bears to the Acquisition Value of all Projects.

 

2. Buyer acknowledges that the Inspection Period has expired and Buyer has
waived Buyer’s right to terminate the Agreement pursuant to Sections 6.3(b) and
6.4(a) thereof.

 

3. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, and all of such counterparts shall constitute one Amendment.
To facilitate execution of the Amendment, the parties may execute and exchange
by facsimile counterparts of the signature pages.

 

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BUYER: U-STORE-IT, L.P., a Delaware limited partnership By:   U-Store-It Trust,
    its general partner    

By:

 

/s/ Steven G. Osgood

       

Steven G. Osgood, President

       

and Chief Financial Officer

 

SELLER:

 

Denver Investors, a Delaware Limited Partnership       Lakewood Business Center,
a Delaware Limited Partnership By:  

Self Storage GP Corp., General Partner

      By:  

Self Storage GP Corp., General Partner

By:  

/s/ Dennis L. Winans

      By:  

/s/ Dennis L. Winans

   

Dennis L. Winans, Vice President

         

Dennis L. Winans, Vice President

El Paso Investors, a Delaware Limited Partnership       Mesa Self Storage
Investors, a Delaware Limited Partnership By:  

Self Storage GP Corp., General Partner

      By:  

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:

 

Dennis L. Winans, Vice President

     

By:

 

Dennis L. Winans, Vice President

Fort Lowell – NSS, a Delaware Limited Partnership       National Self Storage
Equities, a Delaware Limited Partnership By:  

Self Storage GP Corp., General Partner

     

By:

 

MR Partner Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:

 

Dennis L. Winans, Vice President

     

By:

 

Dennis L. Winans, Vice President

Grant Pacific Corporation       NSS – Pima County, a Delaware Limited
Partnership            

By:

 

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:

 

Dennis L. Winans, Vice President

     

By:

 

Dennis L. Winans, Vice President

National Self Storage Tucson Nos. 10, 11, 12, a Delaware Limited Partnership    
  NSS SW Investors, LP

By:

 

Islander (Delaware) Inc., General Partner

     

By:

 

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:

 

Dennis L. Winans, Vice President

     

By:

 

Dennis L. Winans, Vice President

 

2



--------------------------------------------------------------------------------

Oracle Business Plaza Associates, a Delaware Limited Partnership       SGMP
TV/Kolb Investors, L.P.

By:

 

Self Storage GP Corp., General Partner

     

By:

 

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:

 

Dennis L. Winans, Vice President

     

By:

 

Dennis L. Winans, Vice President

Sacramento Investors, a Delaware Limited Partnership       SGMP Houston
Investors, LP By:  

Self Storage GP Corp., General Partner

      By:  

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:  

Dennis L. Winans, Vice President

      By:  

Dennis L. Winans, Vice President

Utah Business Partners I, a Delaware Limited Partnership       SGMP Equity Fund
I Limited Partnership By:  

Self Storage GP Corp., General Partner

      By:  

Self Storage GP Corp., General Partner

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:  

Dennis L. Winans, Vice President

      By:  

Dennis L. Winans, Vice President

SGMP Equity Fund II Limited Partnership       NSS Southern California, L.P. By:
 

Self Storage GP Corp., General Partner

      By:  

NSS Southern California, Inc.

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:  

Dennis L. Winans, Vice President

      By:  

Dennis L. Winans, Vice President

SGMP Synott Limited Partnership       SSMC Mortgage Securities Trust 96-1 By:  

Self Storage GP Corp., General Partner

      By:  

SSMC Funding Corp.

   

/s/ Dennis L. Winans

         

/s/ Dennis L. Winans

By:  

Dennis L. Winans, Vice President

      By:  

Dennis L. Winans, Vice President

NSS Palo Verde, LP         By:  

Self Storage GP Corp., General Partner

               

/s/ Dennis L. Winans

            By:  

Dennis L. Winans, Vice President

            NSS New Mexico, Limited Partnership         By:  

MR Partner Corp., General Partner

               

/s/ Dennis L. Winans

            By:  

Dennis L. Winans, Vice President

           

 

3



--------------------------------------------------------------------------------

DESIGNATED PRINCIPALS:

/s/ W. Michael Schoff

W. Michael Schoff

/s/ Robert H. Schoff

Robert H. Schoff

 

The undersigned hereby execute this Amendment for purposes of Section 7.5 and
Section 11.3 of the Agreement

 

/s/ W. Michael Schoff

W. Michael Schoff

THE SCHOMAC GROUP, INC., an Arizona Corporation

/s/ Dennis L. Winans

Dennis L. Winans, President

TEDCO, INC., an Arizona Corporation

/s/ Dennis L. Winans

Dennis L. Winans, Vice President

Robert H. Schoff Revocable Trust Dated August 6, 2002

/s/ Robert H. Schoff

Robert H. Schoff, Trustee

Susan A. Harris Revocable Trust Dated November 9, 1999

/s/ Susan A. Harris

Susan A. Harris, Trustee

San Simeon Investments IV L.P. By:    RMS GP Corp., an Arizona Corporation,
General Partner

/s/ Ryan M. Schoff

Ryan M. Schoff, President

Trust B of the Charles E. Schoff Family Revocable 1975 Trust

/s/ Charles E. Schoff

Charles E. Schoff, Trustee

 

4